SMITH, Chief Justice.
This proceeding, in the nature of a quo warranto, was brought on September 25, 1936, by the State, on the relation of its District Attorney, to enjoin Hal J. Ross from continuing to operate “the Derby Show of 1936” at a certain designated location near the city of San Antonio, where it had been in operation since September 9, 1936. The “show” was alleged to constitute a physical endurance contest, such as prohibited by the terms of article 614b, Vernon’s Ann.P.C. (Acts 1934, 43d Leg., 2d Called Sess., c. 62, p. 131). In a trial on the merits the operation of the show was permanently enjoined, and Ross appealed.
The appeal will be dismissed, for two reasons:
First. Neither party has taken enough interest in the matter to brief it upon the merits, although' ample time has been allowed by this ' court for that purpose.
Second. Because of the nature of the thing enjoined, and of other facts made known to this court, it is obvious that the conditions which provoked the injunction have ceased to exist, leaving nothing but abstract questions of law for determination here, wherefore the matter has become moot.
Appeal dismissed.